Order entered September 16, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01211-CV

                  CHAMPION CONTRACTORS & SERVICES, LLC, Appellant

                                               V.

 SAMUEL SUSTER, DANIEL SUSTER, AND CIMA CONTRACTORS, LLC., Appellees

                       On Appeal from the County Court at Law No. 6
                                   Collin County, Texas
                           Trial Court Cause No. 006-01576-2011

                                           ORDER
       The Court has before it the request of Jean Mclendon, deputy county clerk for Collin

County, for an extension of time to file the clerk’s record because appellant has not yet paid the

fee for the record. The Court GRANTS the request and ORDERS appellant to pay or make

arrangements to pay for the clerk’s record within fifteen days of the date of this order. We

ORDER the County Clerk to file the record within ten days after appellant has paid for the

record. If appellant does not comply with this order, this appeal may be dismissed without

further notice.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE